IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WILLIAM O. BARKSDALE,                      §
                                               §
          Defendant Below,                     §   No. 202, 2020
          Appellant,                           §
                                               §
          v.                                   §   Court Below–Superior Court
                                               §   of the State of Delaware
    STATE OF DELAWARE,                         §
                                               §   Cr. ID No. 1403019776 (N)
          Plaintiff Below,                     §
          Appellee.                            §
                                               §

                               Submitted: February 15, 2021
                                Decided: April 14, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we find it evident that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its well-reasoned decision dated April 30, 2020.1                The appellant, William

Barksdale, argues for the first time on appeal that his co-defendant’s admission that

he stored drugs where the drugs that led to Barksdale’s criminal charges were found

is new evidence of Barksdale’s actual innocence. But the co-defendant’s confession

is neither new evidence nor evidence that Barksdale is actually innocent of the

1
    State v. Barksdale, 2020 WL 2096148 (Del. Super. Ct. Apr. 30, 2020).
charges to which, as the Superior Court found and this Court affirmed, he knowingly,

intelligently, and voluntarily pleaded guilty.2

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:



                                             /s/ Karen L. Valihura__________________
                                             Justice




2
  State v. Barksdale, 2015 WL 5676895, at *5 (Del. Super. Ct. Sept. 21, 2015) (denying
Barksdale’s motion to withdraw his guilty plea and, relevant here, finding that (i) Barksdale had
knowingly and voluntarily pleaded guilty and (ii) Barksdale did not have a basis to assert that he
was legally innocent), aff’d, 2016 WL 2585892 (Del. Apr. 6, 2016).

                                                2